UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6616


MONTE DECARLOS WINSTON,

                Petitioner - Appellant,

          v.

UNITED STATES ATTORNEY GENERAL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00081-REP-MHL)


Submitted:   July 29, 2014                  Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monte   Decarlos     Winston,   a    federal   prisoner,         appeals

the   district   court’s    order     denying   relief    on    his    28   U.S.C.

§ 2241 (2012) petition.         We have reviewed the record and find no

reversible    error.       Accordingly,    although      we    grant   leave     to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.         See Winston v. U.S. Attorney Gen., No.

3:14-cv-00081-REP-MHL (E.D. Va. Apr. 10, 2014).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before      this    court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2